Exhibit 10.4

 

Execution Version

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of June 30, 2016 (the “Effective Date”), between Alliqua BioMedical, Inc., a
Delaware corporation (“Alliqua”), and BSN medical, Inc., a Delaware corporation
(“BSN”). Capitalized terms referenced but not otherwise defined herein shall
have the respective meanings ascribed thereto in that certain Distributor
Agreement between Sorbion GmbH & Co KG and Alliqua, dated on or around September
20, 2013 (as amended pursuant to that certain First Amendment to Distributor
Agreement as of July 31, 2015, collectively, the “Distributor Agreement”, and
assigned to BSN pursuant to that certain Assignment of Distributor Agreement
dated June 16, 2015).

 

RECITALS

 

A.Pursuant to that certain Purchase Agreement between BSN and Alliqua, dated as
of the date hereof (the “Purchase Agreement”), and subject to the terms and
conditions contained therein, BSN has agreed to purchase from Alliqua, and
Alliqua has agreed to sell to BSN, any and all rights Alliqua may have to, under
or pursuant to the Distributor Agreement.

 

 

B.The parties desire to enter into this Agreement to define certain
transition-related services to be provided by Alliqua to assist BSN with certain
services including handover of Alliqua’s distribution operations relating to
Products (the “Business”) during a transition period beginning on the Effective
Date, in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, BSN and Alliqua hereby
agree as follows:

 

ARTICLE I

SERVICES

 

Section 1.1           Alliqua’s Transition Service Obligations.

 

(a)          Services. Alliqua shall use commercially reasonable efforts to
perform the services described on Exhibit A (the “Services”) during the Term (as
defined hereinafter). Alliqua shall commence delivery of the Services
immediately following the closing.

 

(b)          Terms of Service. For each of the Services, the parties hereto have
set forth on Exhibit A a description of the Service and certain related
obligations.

 

(c)          Discontinuation or Reduction of Services. During the Term, BSN may
instruct Alliqua to discontinue providing any of the Services or otherwise
reduce its level of effort with respect to any of the Services.

 

 

 

 

Section 1.2           Standard of Performance; Resources.

 

(a)          Standard of Performance. Alliqua shall provide the Services in good
faith, using the same degree of skill and care and in substantially the same
manner as is customary in the industry and the same degree of skill and care and
in substantially the same manner as Alliqua use in performing the Services for
themselves.

 

(b)          Personnel and Resources. Alliqua shall devote such personnel as are
reasonably necessary to perform the Services in accordance with the terms of
this Agreement. Alliqua shall retain the right to hire and fire any of its
personnel and to establish all duties and work assignments, business procedures
and protocols governing their conduct.

 

(c)          Cooperation. Parties agree to cooperate in good faith in connection
with performance of the Services. Such cooperation includes (i) responding
promptly to requests for consents or other communications, (ii) not acting or
failing to act in any way that could materially adversely affect the provision
of the Services, and (iii) providing reasonable access to documentation,
information and other materials that are necessary to provide the Services.

 

Section 1.3           Services Not Provided. No Services provided under this
Agreement shall be construed as accounting, legal, or tax advice or create any
fiduciary obligations.

 

Section 1.4            Alliqua’s Further Assurances. During the Term, Alliqua
covenants to act in good faith so as to facilitate the handover of the Business
from Alliqua to BSN and not otherwise harm the Business, including but not
limited to taking such actions as follows:

 

(a)          continue to promote the distribution and sale of Products in
accordance with its customary business practices until advised by BSN, in
writing, with at least five (5) business days’ notice, that such promotion will
no longer be necessary, and BSN will take over such activities with effect from
the end of the notice period;

 

(b)          keep full and proper accounts and records showing all inquiries,
quotations, transactions, and proceedings relating to the Products and if BSN
proves that it has a legitimate concern which reasonably requires access to such
accounts and records (including, without limitation, in relation to a product
recall or a regulatory authority investigation or any other bona fide regulatory
or legal issue), allow BSN, on commercially reasonable notice during business
hours, to inspect such accounts and records during the Term;

 

(c)          not engage in any unfair, misleading or deceptive practices in
performing its responsibilities hereunder;

 

(d)          not make any warranties or other representations regarding the
quality or manufacture of the Products that are in addition to, or different
than, the warranties and representations provided by BSN.

 

Section 1.5           BSN’s Covenants. During the Term, BSN shall provide
Alliqua with information on the advertising and promotion carried out by BSN and
supply Alliqua with any promotional and advertising material reasonably
requested by Alliqua in order to make marketing of the Products uniform.

 

 2 

 

 

Section 1.6           Intellectual Property Rights.

 

(a)          License and Revocation. During the Term, BSN grants to Alliqua a
non-exclusive, non-sub-licensable, non-transferable license to use the
trademarks provided in the Distributor Agreement for the promotion,
advertisement and sale of the Products subject to this Agreement. Upon
completion of the Term, this license and any other intellectual property rights
hereby granted to Alliqua shall be immediately revoked and terminated without
any further action on either BSN or Alliqua or any other party.

 

(b)          Reputation. Alliqua shall not do, or omit to do, anything in its
use of the trademarks that could adversely affect their validity, value, or
reputation.

 

(c)          Control of Actions. In respect of any matter that falls within this
Section 1.6, BSN shall, in its absolute discretion, decide what action to take
(if any) with respect to such matter and shall have sole control over any action
that it deems necessary, and shall be entitled to all damages and other sums
that may be paid or awarded as a result of that action.

 

(d)          Registration Restriction. Alliqua represents and warrants that it
has not not obtained or registered, and covenants that it shall not obtain or
try to obtain or register, for itself or any third party anywhere in the world,
any trademarks, domain names, Twitter handles, Facebook pages, Instagram
accounts, or other social media accounts, trade names, or intellectual property
which could be confused with or interfere with the Rights purchased by BSN
pursuant to the Purchase Agreement.

 

Section 1.7           Compensation. As compensation for the satisfactory
completion to the Services in accordance with the terms hereof, BSN agrees to
pay to Alliqua a fixed fee of $100,000 (One Hundred Thousand United States
Dollars) upon completion of the Term.

 

Section 1.8           Taxes. Parties acknowledge and warrant that they have
reviewed the tax consequences of this Agreement with their own tax advisors and
are relying solely on that advice and not on any representation or statement of
the other party. Each party acknowledges and agrees that it is responsible for
its own tax liability as a result of the Agreement.

 

Section 1.9           Service Coordinator. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services (each such person, a “Service Coordinator”). The initial Service
Coordinators are set forth in Exhibit B attached hereto. The parties shall
notify each other promptly in writing of any change to their respective Service
Coordinator, setting forth the name of the replacement and stating that the
replacement Service Coordinator is authorized to act for such party in
accordance with this Section 1.9. The Service Coordinators shall have the
authority to manage the services contemplated under this Agreement.

 

 3 

 

 

Section 1.10         No Agency; Independent Contractor Status. Nothing in this
Agreement shall constitute or be deemed to constitute a joint venture between
the parties hereto or constitute or be deemed to constitute any party the agent
or employee of the other party for any purpose whatsoever and neither party
shall have authority or power to bind the other or contract in the name of, or
create a liability against, the other in any way for any purpose. Each party
hereto acknowledges and agrees that the other party is an independent contractor
in the performance of each and every part of this Agreement and nothing herein
shall be construed to be inconsistent with this status.

 

Section 1.11         Dispute Resolution. In the event of any dispute,
controversy or claim arising out of or relating to this Agreement, or the
breach, termination or validity thereof, including any claim by a party hereto
that the other party has breached the terms hereof (each, a “Dispute”), the
Service Coordinators shall meet (by telephone or in person) no later than three
(3) business days after receipt of notice by either party of a request for
resolution of a Dispute. The Service Coordinators will meet (by telephone or in
person) during the next ten (10) business days and attempt to resolve the
Dispute. In the event that the Service Coordinators are unable to resolve the
Dispute pursuant to this Section 1.11, the parties may pursue their rights as
set forth in Section 4.2.

 

ARTICLE II

TERM; TERMINATION

 

Section 2.1           Term. The term of this Agreement shall commence on the
Effective Date and terminate on the earlier of (i) ninety days from the
Effective Date and (ii) the first date as of which BSN, pursuant to Section
1.1(c), has instructed Alliqua to discontinue all Services, unless sooner
terminated as provided herein (the “Term”).

 

Section 2.2           Termination. This Agreement may be terminated:

 

(a)          by the mutual written consent of BSN and Alliqua;

 

(b)          by Alliqua if BSN commits a material breach of this Agreement and
fails to cure such breach within ten (10) business days of receiving written
notice of such breach from Alliqua;

 

(c)          by BSN, upon written notice to Alliqua;

 

(d)          by either BSN or Alliqua in the event of the institution by the
other party of voluntary proceedings in bankruptcy or under insolvency laws; or

 

(e)          by either BSN or Alliqua in the event of the involuntary initiation
of bankruptcy or insolvency proceedings against the other party or for the
dissolution or reorganization or for a receivership of such other party, which
is not dismissed within thirty (30) days after the filing thereof.

 

 4 

 

 

Section 2.3           Effect of Termination. Upon the termination of this
Agreement or any Service, no party shall have any rights or obligations
thereunder; provided, however, that Section 1.11, this Section 2.3 and Articles
III and Article IV shall survive such termination.

 

ARTICLE III

LIMITATION OF LIABILITY

 

Section 3.1           Limitation of Liability. EXCEPT FOR FRAUD OR WILLFUL
MISCONDUCT, NEITHER PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY TO THE OTHER
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT FOR ANY PUNITIVE,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE OR NOT.

 

ARTICLE IV

GENERAL

 

Section 4.1           Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made within such State, without regard to the conflicts of law
principles that would require the application of any other law.

 

Section 4.2           Jurisdiction; Service of Process. Any action or proceeding
arising out of or relating to this Agreement or any transaction contemplated
hereby may be brought in any state or federal court sitting in the State of New
York, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any such action or proceeding, waives any objection it may
now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the action or proceeding shall be heard and determined only
in any such court and agrees not to bring any action or proceeding arising out
of or relating to this Agreement or any transaction contemplated hereby in any
other court. The parties agree that any party may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any action or proceeding referred to in the
first sentence of this Section 4.2 may be served on any party anywhere in the
world. To the extent that service of process by mail is permitted by law, each
party irrevocably consents to the service of process in any such litigation in
such courts by the mailing of such process by registered or certified mail,
postage prepaid, to such party at its address for notices provided herein.

 

Section 4.3           Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN OR AMONG THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

 

 5 

 

 

Section 4.4           Notices. All notices, demands or other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been given when personally delivered, or sent by electronic means
of transmitting written documents (including without limitation e-mail), or sent
to the parties at the respective addresses indicated herein by certified U.S.
mail, return receipt requested and postage prepaid, or sent by private overnight
mail courier service. Notices, demands and communications sent by electronic
means must also be sent by regular U.S. mail or by private overnight mail
courier service in order for such notice to be effective. Notices, demands and
communications to Alliqua or BSN must, unless another address is specified in
writing be sent to the address indicated below:

 

If to BSN:

BSN medical, Inc.

Attention: Joseph P. Carpinelli,

Sr. Vice President of Finance – North America

5825 Carnegie Blvd.

Charlotte, NC 28209

Phone: 704.731.1056

Facsimile: 704.910.8994

Email: Joseph.Carpinelli@bsnmedical.com

 

 

with a copy (which copy shall not constitute notice to BSN) to:

 

Koley Jessen P.C., L.L.O.

Attention: Anshu S. K. Pasricha

1125 S. 103rd St., Suite 800

Omaha, NE  68124

Phone: 402.390.9500

Facsimile: 402.390.9005

Email: Anshu.Pasricha@koleyjessen.com

 

 If to Alliqua:

Alliqua Biomedical, Inc.

Attention: David Johnson

1010 Stony Hill Road, Suite 200

Yardley, PA 19067

Phone: 908.240.3521

Facsimile: 215.702.8535

E-mail: djohnson@alliqua.com

 

 6 

 

 

 

with a copy (which copy shall not constitute notice to Alliqua) to:

 

Haynes and Boone, LLP

Attention: Rick A. Werner

30 Rockefeller Plaza

New York, NY 10112

Phone: 212.659.7300

Facsimile: 212.884.8234

E-mail: Rick.Werner@haynesboone.com

 

Section 4.5           Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by either party without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon and inure to the
benefit of the permitted assigns of the parties.

 

Section 4.6           No Third-Party Beneficiaries. Except as expressly provided
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights, remedy or claim hereunder.

 

Section 4.7           Amendments. No amendment to this Agreement shall be
effective unless it shall be in writing and signed by the parties hereto.

 

Section 4.8           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
essential economic or legal substance of the transactions contemplated hereby is
not affected. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, Alliqua and BSN shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the greatest extent possible.

 

Section 4.9           Mutual Drafting. The parties hereto are sophisticated and
have been represented by lawyers who have carefully negotiated the provisions
hereof. As a consequence, the parties do not intend that the presumptions of any
laws or rules relating to the interpretation of contracts against the drafter of
any particular clause should be applied to this Agreement and therefore waive
their effects.

 

Section 4.10         Counterparts. This Agreement may be executed in one or more
counterparts and by facsimile or other electronic signature, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.

 

 7 

 

 

Section 4.11         Force Majeure. Neither party hereto shall be liable to the
other party hereto for any interruption of the Services or any delays or failure
to perform under this Agreement caused by matters or events that are beyond the
reasonable control of such party, including governmental laws, rules or
regulations; fires, floods, acts of God, extremes of weather, earthquakes,
tornadoes or similar occurrences and acts of terrorism or other hostilities.
Each party shall promptly notify the other upon learning of the occurrence of
any such event of force majeure. Upon the occurrence of any such event of force
majeure, a party’s obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof. Upon the cessation of
the force majeure event, the parties will use their reasonable efforts to resume
performance of their obligations under this Agreement with all reasonable speed.

 

Section 4.12         Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof. Any
and all provisions of the Purchase Agreement are in no way superseded by any
terms of this Agreement.

 

[Signature Page Follows on Next Page]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Agreement on the date first above written.

 

  BSN MEDICAL, INC.         By: /s/ Joseph Carpinelli   Name: Joseph Carpinelli
  Its: SVP Finance – North America        

ALLIQUA BIOMEDICAL, INC.

 

  By: /s/ Brian M. Posner   Name: Brian M. Posner   Its: CFO

 

Transition Services Agreement

Signature Page

 

 

 

  

EXHIBIT A 

SERVICES

 

Service Description

 

1.Alliqua shall cause its sales representatives and any other relevant personnel
to attend with BSN the handover/transition meetings with applicable customers,
including account level hand-off.

 

2.Alliqua shall assign to BSN, on a continuing basis during the Term, any and
all contracts with third parties for supplying Products.

 

3.Alliqua shall assign to BSN all clinical and promotional material, including
but not limited to papers, case studies, and literature, whether used
previously, currently in use, or in development.

 

4.Alliqua shall reasonably cooperate in communicating with the existing
distributors, wholesalers and customers in respect of transition of Business to
BSN and shall facilitate, to the reasonable satisfaction of BSN, the handover of
Business.

 

5.Alliqua shall respond in good faith to any reasonable request by BSN for
access to any additional services that are necessary for the handover of
Business from Alliqua to BSN.

 

 

 

  

EXHIBIT B

SERVICE COORDINATORS

 

Alliqua Biomedical, Inc.

 

Name: Marisa Belmar

Phone: 908.963.6887

Email: mbelmar@alliqua.com

 

BSN medical, Inc.

 

Name: Wade Farrow

Phone: 704.551.71.49

Cell Phone : ***.***.****

Email: Wade.Farrow@bsmmedical.com

 

 

 

 

